The Court is equally divided in opinion, Justice Furches not sitting on the hearing, and the judgment below for that reason stands. I desire, however, to express my views on the merits of the case.
The plaintiff, a minor, brought through his next friend, this action to recover of the defendant damages for a personal injury which he sustained through the alleged negligent keeping and use of a work-bench and tools by the defendant in its cotton mills where the plaintiff was employed. The room in which the plaintiff was hurt was a very large one, contained nearly two hundred looms, and was divided by an imaginary line into two equal sections. Wood was the loom-fixer, or boss of one section, and Suther of the other. The plaintiff worked under the supervision of Wood, his work being, in his own language, "to carry quills from the weaver room up stairs to the quiller room to be refilled"; and the work-bench at which he was hurt was in the corner of the room, and in the section under the control of Suther. Upon this work-bench (about three feet wide by six feet long) tools of various kinds were kept for use in the factory — for mending anything that   (950) broke — and especially for fixing and mending pattern chains and picker sticks. The plaintiff testified that he was, on the day of his injury, sent out of his section by Wood to Suther's section to do the work of the quiller boy in Suther's section, who was sick or absent, and that while engaged in the work assigned him he had to go up an alley to the work-bench, and then turn and go down another alley to get quills.
He further testified that "Dan Ryan was cutting the wire for pattern chains with a hammer and cold chisel, and I was passing by the workbench with a turn of quills and looked up to see what time it was, and just as I looked up a piece or scale of wire struck me in the eye." He further said that he had frequently before that time, seen Dan Ryan engaged in the same work at the bench. Dan Ryan's testimony was, in *Page 614 
substance, that he had been employed by the defendant for seven or eight years, and his duty was that of "rolling beams," and when he put on a warp for Ward he built pattern chains; that while he was cutting wire for this latter purpose with a chisel and hammer he saw plaintiff rubbing his eye, and at the same time declaring that something had gotten into it. This witness further said: "I put wire in vise and struck it with chisel, and it flew off. Wood ordered me to build chains, and I had to take it to the bench to build it. Usually they have wires cut, but none were there this time. The men whose business it was to cut wires had nippers. My regular business was rolling beams. Wood did not tell me to build this, but he told me whenever he was busy to build pattern chains and put them on. The men furnished me no nippers, but when I needed them I went to Wood to get them if he was in there. They kept chisel and hammer there. Wood was not in there at this time." There was other evidence to the effect that the cold chisel, vise and hammer were kept on the bench, and used for cutting wire. Wood testified for the defendant that he did not send plaintiff to Suther's section, and that he (951)  had never ordered or allowed Dan Ryan to use the bench and tools for any purpose. Suther testified that Ryan never used the bench in work hours, and at no time for the company; that the plaintiff was not in his section during work hours on the day on which he was hurt. This witness further testified that during the dinner hour "Ryan and plaintiff were standing at the work-bench. I heard Ryan say to Ward he had better go away, `this might fly off and hurt you,' and plaintiff stood there, and I heard the vise snap, and the boy threw his hand up to his face and got down, and I went up to him and asked him what was the matter, and he said `Dan Ryan has put out my eye.' I took him by the hand and led him through my section to the door, and met his boss, and said, `Mr. Wood, here is your boy with his eye hurt,' and he said, `how?' and I told him he and Ryan were fooling with a top; and I came back up stairs and saw the same tools always there and a top laying on the bench. He was trying to get the head of the screw off. He had a screw in the vise, and it turned up and flew out. Nobody in the mill but one woman in Wood's section. The plaintiff had no business on this section."
The jury, whatever may be the justice of the verdict, found those controverted matters for the plaintiff. The instruction which his Honor gave to the jury in respect to the relation between Wood and the plaintiff, that is, as to whether Wood and the plaintiff were fellow-servants, or Wood sustained the relation of vice-principal, and the instruction in reference to the nature and character of the tools and the use made of them by the defendant, furnished the defendant's chief grounds of complaint against the verdict and judgment. As to the first instruction, his *Page 615 
Honor told the jury that if they believed the evidence the plaintiff and Wood and Suther were not fellow-servants, but that Wood and Suther were vice-principals, and that the plaintiff by his employment (952) did not assume the perils arising from their negligence. On this point it may be well to recite the evidence. The plaintiff testified that "Wood and Suther were the bosses of the room where I was at work. Wood had control of the upper end of the mill to the right as you go in the door, and Suther the other half. Wood was my boss." He further said, "If I had refused to go in Mr. Suther's department I would have been discharged." Another witness, J. D. Johnson, a loom-fixer, who had worked in the room where the boy was injured, testified that when he worked for the defendant they (Wood and Suther) "were my bosses. I think they had a right to employ hands. Mr. Wood employed me once when I returned from Charlotte. Don't know that they had a right to discharge hands."
W. R. Odell testified that "Mr. Wood and Mr. Suther in their respective sections were loom-fixers. In each section were about twenty-five hands. They had no authority to employ or discharge hands from their sections. The superintendent had authority." On cross-examination the witness said "Wood and Suther directed the hands in their sections. If hands disobeyed they reported to superintendent and recommended their discharge, which were usually followed."
Wood, a witness for the defendant, testified that "he had authority over the hands to keep them at work. No authority to discharge and employ hands; referred them to superintendent." On cross-examination, witness said: "I was section boss. Hands had to obey. If a hand disobeyed my orders I reported it to superintendent, and he usually acted on my recommendations; I kept such hands as I could control."
Suther testified that "the bench was for both sections. Hands under my control, and if they did not suit me I reported them to superintendent, and my recommendations as to their discharge would (953) be followed."
Upon a full consideration of the whole of the evidence we are satisfied that his Honor's instruction that Wood and Suther were vice-principals was correct. After all that has been written and spoken on the subject, it is still a difficult question to decide who is a fellow-servant. In Dobbin v.R. R., 81 N.C. 446, Judge Ashe, for the Court, said: "And so far as we have been able to find, no definition of the relation as a test applicable to all cases has as yet been adopted by the courts; and we do not think can be, so variant are the relations subsisting between master and servant, principal and agent, colaborer and employee, in the various enterprises and employments, with their numerous and divers branches and departments: the cases frequently verging so closely on the *Page 616 
line of demarcation between fellow-servants or colaborers and what are called `middlemen,' that it is difficult to decide on which side of the line they fall. Each case in the future, as heretofore, will have to be determined by its own particular facts."
It is further said in that opinion that "to constitute one the `middleman,' he must be more than a mere foreman to oversee a batch of hands, direct their work under the supervision of the master, see that they perform their duty and in case of dereliction report them. He must have entire management of the business, such as the right to employ hands and discharge them, and direct their labor and purchase materials, etc. He must be an agent clothed in this respect with the authority of the master, to whom the laborers are put in subordination and to whom they owe the duty of obedience." In Patton v. R. R., 96 N.C. 455,Judge Merrimon, for the Court, after stating that there seemed to be no well-settled rule classifying the agents and servants of a common employer into such as have authority to stand for and represent (954)  the employer in respect to the persons and things with which they are charged and such as have no authority, said: "Thus an employer might confer upon a particular laborer, charged to do a particular sort of service but who simply by the nature of his employment would have no authority to represent or bind his principal in any respect, power to employ other like laborers with himself to do the service to be done, to direct and command them when, where and how to work, to control and superintend them, and to discharge them from employment in his discretion, although he should labor with and as one of them. And there can be no question that the employer would be answerable for the misfeasance or nonfeasance of such agent in the course of his employment, and in the exercise of the power thus conferred upon him. This is so because the agent in such case would be expressly authorized to represent, act for and in the place of his employer, in the business designated, and within the compass of the power conferred."
In the late cases of Mason v. R. R., 111 N.C. 482; Logan v. R. R.,116 N.C. 940; Shadd v. R. R., 116 N.C. 968, and Turner v. Lumber Co.,119 N.C. 387, the rule seems to have been simplified. In the last-mentioned case the Court said: "The test of the question whether one in charge of other servants is to be regarded as a fellow-servant or a `middleman' is involved in the inquiry, whether those who act under his orders have just reason for believing that the failure or refusal to obey the superior will or may be followed by a discharge from the service in which they are engaged." That principle is the one announced in the other cases just above referred to. But it is argued by the defendant's counsel that Wood had no power to employ or discharge the hands under his control. It is true that the secretary of the company, Mr. Odell, *Page 617 
made that general statement, but he, on cross-examination, and also Wood and Suther, said that the hands were under the             (955) direction and control of Wood and Suther, and that whenever they reported a hand to the superintendent, and recommended his discharge, that such discharge followed. There was no evidence that the hands under the control of Suther and Wood ever came in contact with or received even the least order from the superintendent, or that he ever put his foot in this room. On this point it was said in Turner v. Lumber Co., "Though the authority to employ or discharge the laborers subject to him may be evidence to show that the fear of his loss of employment, in case of disobedience of the orders of the company, is well founded, it is not essential that it should always appear that such authority is expressly given. Mason v. R. R., supra. To concede that, is to afford opportunity to evade just responsibility by making the rule (when it never will nor can be carried into effect) that the power to discharge shall be lodged in another than the immediate superior, though the latter's recommendations of dismissal from service are always acted upon favorably. Mason v. R. R.,supra. . . . When a servant never comes in direct contact with, or receives orders or instructions from one higher in position or power than the foreman, he is justified in looking upon the foreman as the very embodiment of the authority of a corporation. Mason v. R. R., supra; Bailey's Master's Liability, p. 341; McKinney, F. S., sec. 14.
"There is, therefore, no inflexible rule, growing out of the name or term, that a foreman exercising authority over those who work in a manufacturing establishment is or is not a vice-principal, but the question whether he is a fellow-servant or alter ego of the company depends upon the proof in each case of the relations subsisting between the two. Wood, Master and Servant, sec. 450."                        (956)
The most important part of the defendant's establishment was the keeping of these looms in operation. If they ceased to be worked there could be no product of manufactured goods. Wood and Suther, the loom-fixers and bosses, who had control and direction of the looms and hands, and of the bench and tools, were the only persons who could be expected or looked to keep these looms in motion, and they, as we have seen, had power to employ and discharge hands and to direct and control them in their duties.
Wood and Suther then were vice-principals, and the jury found that the plaintiff was injured by the negligent handling of the bench and tools. The judgment of the court below would be affirmed therefore if there was no error in the second instruction given by his Honor in reference to the nature and character of the tools and the use made of them by the defendant. But there was error in that instruction, and of *Page 618 
so serious a nature that the case must go back for a new trial. We might have refrained from deciding the question whether Wood and Suther were vice-principals or fellow-servants of the plaintiff, but it is the chief question in the case, and the one chiefly argued by the counsel on both sides, and the one they most desire to be decided. Now as to the second instruction of the court: His Honor in his charge had repeatedly, under proper instructions, left to the jury for their determination upon the facts, whether or not it was dangerous for the plaintiff to go to or be near the work-bench at the time the injury is said to have occurred; that is, whether the manner in which the tools were being used at the time of the injury made it dangerous for passers-by, and whether the defendant had knowledge of such danger or reasonably ought to have had such knowledge. It was a lengthy charge, and that phase of the evidence and the law applicable thereto was dwelt upon over and over. But in the latter part of the charge his Honor twice assumed that (957)  there was danger in the manner in which the tools were used on the bench at the time of the accident. As I have said before, he had frequently left to the jury to find whether there was danger in the manner of the use of the tools, but we can not tell what effect the latter part of the charge on that head had with the jury. They might have understood that matter was left with them, but they might also have thought that when the judge in the latter part of his charge assumed that there was danger in the use of the tools that was the conclusion at which he had arrived. And they might have been influenced from that view. The instructions complained of were in these words: "If the jury should find from the evidence that at the time of the injury complained of the plaintiff was only eleven years of age, and that on account of his tender years, his immaturity and inexperience, he did not fully realize and know the danger he incurred in passing near said work-bench where wires were being cut, he was guilty of no contributory negligence in so doing, and you should answer the second issue `No.'" "If the jury should find from the evidence that the plaintiff had sufficient capacity to know and did know said danger, but went in close proximity to same at command or direction of the defendant, he was guilty of no negligence in so doing."
When we look over the whole charge I find it explicit and covering well the points in the case, and the error we have pointed out must have been an inadvertence. But we can not say that it had no effect upon the minds of the jury. There was no other error in the case.
I think there should be a new trial.
Cited: Fitzgerald v. Furniture Co., 131 N.C. 642; Lamb v. Littman,132 N.C. 981; Davis v. R. R., 136 N.C. 118; Rolin v. Tobacco Co.,141 N.C. 305; Pettit v. R. R., 156 N.C. 127, 136. *Page 619 
(958)